 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   YECENIA CRISTELA PEREA,                           Case No. 1:18-cv-01698-BAM

12                  Plaintiff,                         ORDER TO SHOW CAUSE WHY THE
                                                       ACTION SHOULD NOT BE DISMISSED
13           v.

14   COMMISSIONER OF SOCIAL SECURITY,                  RESPONSE DUE: October 7, 2019

15                  Defendant.

16

17          On December 13, 2018, Plaintiff Yecenia Cristela Perea filed a complaint seeking

18 review of the Commissioner of Social Security’s denial of her social security benefits. (Doc.

19 Nos. 1, 2.) On December 14, 2018, the Court entered a Scheduling Order in this action. (Doc.
20 No. 4.) Pursuant to the Scheduling Order, Plaintiff is required to prosecute this action by either

21 seeking voluntary remand or filing a dispositive motion within 95 days from the date of service

22 of the administrative record. Plaintiff was warned that failure to comply may result in

23 sanctions. See Local Rule 110.

24          A review of the docket reveals that the administrative record was filed and served on

25 April 25, 2019. (Doc. No. 7.) Plaintiff’s opening brief was therefore due no later than July 29,

26 2019. To date, Plaintiff has not filed her opening brief.
27          Accordingly, Plaintiff is HEREBY ORDERED to SHOW CAUSE why this action

28 should not be dismissed for Plaintiff’s failure to comply with the Court’s Scheduling Order and


                                                   1
 1 failure to prosecute this action. Plaintiff shall file a written response to this order to show cause

 2 no later than October 7, 2019. Plaintiff may also comply with this order by filing her opening

 3 brief.

 4          Failure to respond to this order to show cause will result in the dismissal of this

 5 action for failure to comply with court orders and failure to prosecute.

 6
     IT IS SO ORDERED.
 7

 8     Dated:    September 30, 2019                          /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
